Per Curiam:
This is-an appeal by the defendant Joseph H. Sulzbacher from an order denying his motion, separately made, to vacate the order for the examination of liis codefendant, to enable plaintiff to frame a complaint against both of them: The' record is otherwise in all material respects the same as that presented on the appeal by- the defendant Anton W. Sulzbacher (121 App. Div. 878), argued and decided herewith. Upon the authority of the opinion deciding the other appeal, the order should be reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.
Present—Patterson, P. J., Ingraham, Laughlin, Clarke and Houghton, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.